UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2014 Date of reporting period:	May 31, 2014 Item 1. Schedule of Investments: Putnam Global Financials Fund The fund's portfolio 5/31/14 (Unaudited) COMMON STOCKS (97.5%) (a) Shares Value Banks (39.4%) Banco de Sabadell SA (Spain) 45,152 $149,195 Banco Espirito Santo SA (Right) (Portugal) (NON) (S) 147,236 26,894 Banco Espirito Santo SA (Portugal) (NON) (S) 114,244 154,953 Bank of America Corp. 38,100 576,834 Bank of Ireland (Ireland) (NON) 838,428 322,299 Bank of Queensland, Ltd. (Australia) 13,127 146,471 Credicorp, Ltd. (Peru) 1,552 242,500 DNB ASA (Norway) 17,875 335,797 Erste Group Bank AG (Czech Republic) 7,492 260,322 Grupo Financiero Banorte SAB de CV (Mexico) 39,200 286,274 JPMorgan Chase & Co. 12,847 713,908 KeyCorp 9,500 130,055 Metro Bank PLC (acquired 1/15/14, cost $96,022) (Private) (United Kingdom) (F) (RES) (NON) 4,511 94,385 Natixis (France) 56,449 384,742 Sumitomo Mitsui Financial Group, Inc. (Japan) 10,600 430,194 SVB Financial Group (NON) 1,100 115,995 UniCredit SpA (Italy) (NON) 45,276 394,686 United Overseas Bank, Ltd. (Singapore) 15,000 270,166 Wells Fargo & Co. 14,500 736,310 Capital markets (15.6%) BGP Holdings PLC (Malta) (F) 82,319 112 Carlyle Group LP (The) 5,363 166,092 Charles Schwab Corp. (The) 14,800 373,108 E*Trade Financial Corp. (NON) 4,500 91,665 KKR & Co. LP 9,900 225,027 Morgan Stanley 11,500 354,890 Partners Group Holding AG (Switzerland) 794 210,669 State Street Corp. 4,100 267,607 UBS AG (Switzerland) 22,527 452,301 WisdomTree Investments, Inc. (NON) 14,400 149,616 Consumer finance (2.4%) American Express Co. 3,800 347,700 Diversified financial services (6.8%) Challenger, Ltd. (Australia) 38,439 254,596 CME Group, Inc. 4,400 316,800 ING Groep NV GDR (Netherlands) (NON) 30,034 420,667 Hotels, restaurants, and leisure (0.8%) Dalata Hotel Group, Ltd. (Ireland) (NON) 30,353 119,990 Household durables (2.9%) Beazer Homes USA, Inc. (NON) 2,820 55,187 Nexity SA (France) 3,498 147,126 Persimmon PLC (United Kingdom) 9,897 221,965 Insurance (19.8%) Admiral Group PLC (United Kingdom) 7,646 186,860 AIA Group, Ltd. (Hong Kong) 84,600 424,240 American International Group, Inc. 7,800 421,746 Assured Guaranty, Ltd. 5,300 129,426 China Pacific Insurance (Group) Co., Ltd. (China) 32,000 107,217 Genworth Financial, Inc. Class A (NON) 14,400 244,656 Hartford Financial Services Group, Inc. (The) 10,500 363,825 Intact Financial Corp. (Canada) 4,100 270,737 MS&AD Insurance Group Holdings (Japan) 5,100 121,531 Prudential PLC (United Kingdom) 16,590 385,282 St James's Place PLC (United Kingdom) 19,304 253,196 IT Services (1.2%) Visa, Inc. Class A 850 182,606 Professional services (0.4%) Verisk Analytics, Inc. Class A (NON) 1,000 59,190 Real estate investment trusts (REITs) (3.7%) Altisource Residential Corp. (Virgin Islands) (R) 1,600 44,624 American Tower Corp. (R) 2,000 179,260 Beni Stabili SpA (Italy) (R) (S) 166,549 147,116 Hibernia REIT PLC (Ireland) (NON) (R) 116,389 169,762 Real estate management and development (1.3%) Altisource Portfolio Solutions SA (NON) (S) 822 90,593 Mitsui Fudosan Co., Ltd. (Japan) 3,000 95,498 Software (2.0%) Fidessa Group PLC (United Kingdom) 4,358 169,108 SS&C Technologies Holdings, Inc. (NON) 2,875 122,619 Thrifts and mortgage finance (1.2%) Radian Group, Inc. 12,600 181,692 Total common stocks (cost $11,405,757) SHORT-TERM INVESTMENTS (5.4%) (a) Shares Value Putnam Short Term Investment Fund 0.06% (AFF) 451,439 $451,439 Putnam Cash Collateral Pool, LLC 0.18% (d) 333,555 333,555 Total short-term investments (cost $784,994) TOTAL INVESTMENTS Total investments (cost $12,190,751) (b) FORWARD CURRENCY CONTRACTS at 5/31/14 (aggregate face value $5,954,851) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/17/14 $78,215 $77,349 $866 Barclays Bank PLC Australian Dollar Buy 7/17/14 49,082 48,515 567 British Pound Sell 6/18/14 406,768 404,984 (1,784) Canadian Dollar Buy 7/17/14 111,196 108,941 2,255 Euro Buy 6/18/14 218,914 221,035 (2,121) Hong Kong Dollar Buy 8/20/14 111,172 111,185 (13) Japanese Yen Buy 8/20/14 214,067 214,330 (263) Singapore Dollar Sell 8/20/14 5,103 6,225 1,122 Swiss Franc Sell 6/18/14 110,569 110,314 (255) Citibank, N.A. Australian Dollar Buy 7/17/14 39,618 38,584 1,034 British Pound Buy 6/18/14 70,225 70,032 193 British Pound Sell 6/18/14 70,225 69,760 (465) Canadian Dollar Buy 7/17/14 90,283 88,474 1,809 Danish Krone Buy 6/18/14 43,181 43,486 (305) Euro Sell 6/18/14 124,725 128,104 3,379 Credit Suisse International Australian Dollar Buy 7/17/14 104,008 102,626 1,382 British Pound Sell 6/18/14 329,503 327,942 (1,561) Canadian Dollar Buy 7/17/14 273,337 268,565 4,772 Japanese Yen Buy 8/20/14 120,587 119,442 1,145 Norwegian Krone Sell 6/18/14 77,824 77,857 33 Swiss Franc Sell 6/18/14 46,573 46,354 (219) Deutsche Bank AG Australian Dollar Buy 7/17/14 18,000 17,782 218 British Pound Sell 6/18/14 50,615 50,290 (325) Canadian Dollar Buy 7/17/14 84,295 82,587 1,708 HSBC Bank USA, National Association Australian Dollar Buy 7/17/14 76,360 75,490 870 British Pound Buy 6/18/14 328,163 325,326 2,837 Canadian Dollar Buy 7/17/14 91,941 90,133 1,808 Euro Sell 6/18/14 210,464 214,812 4,348 JPMorgan Chase Bank N.A. Australian Dollar Buy 7/17/14 97,143 96,054 1,089 British Pound Buy 6/18/14 147,992 147,401 591 British Pound Sell 6/18/14 147,992 147,141 (851) Canadian Dollar Buy 7/17/14 6,633 3,120 3,513 Euro Sell 6/18/14 142,173 143,622 1,449 Japanese Yen Buy 8/20/14 31,252 31,118 134 Norwegian Krone Sell 6/18/14 203,363 204,725 1,362 Swedish Krona Buy 6/18/14 305,877 314,823 (8,946) State Street Bank and Trust Co. Australian Dollar Buy 7/17/14 170,163 168,167 1,996 Canadian Dollar Buy 7/17/14 213,916 209,538 4,378 Euro Sell 6/18/14 101,143 101,413 270 Israeli Shekel Buy 7/17/14 16,633 16,624 9 Japanese Yen Buy 8/20/14 70,749 70,081 668 UBS AG Australian Dollar Buy 7/17/14 34,237 33,829 408 British Pound Buy 6/18/14 365,370 363,622 1,748 WestPac Banking Corp. Australian Dollar Buy 7/17/14 143,812 142,975 837 Euro Sell 6/18/14 162,346 163,902 1,556 Japanese Yen Buy 8/20/14 56,717 56,172 545 Total Key to holding's abbreviations GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2013 through May 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $14,657,034. (b) The aggregate identified cost on a tax basis is $12,281,559, resulting in gross unrealized appreciation and depreciation of $2,866,383 and $65,066, respectively, or net unrealized appreciation of $2,801,317. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $94,385, or 0.6% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $181,552 $6,086,870 $5,816,983 $252 $451,439 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $333,555, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $304,813. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $41 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 47.8% United Kingdom 8.9 Switzerland 4.5 Japan 4.4 Ireland 4.2 Italy 3.7 France 3.6 Hong Kong 2.9 Netherlands 2.9 Australia 2.7 Norway 2.3 Mexico 1.9 Canada 1.8 Singapore 1.8 Czech Republic 1.8 Peru 1.6 Portugal 1.2 Spain 1.0 China 0.7 Other 0.3 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $2,151 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $544,268 $— $— Financials 11,275,681 1,849,913 94,497 Industrials 59,190 — — Information technology 474,333 — — Total common stocks Short-term investments 451,439 333,555 - Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $33,791 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $50,899 $17,108 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) $9,600,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $866 $3,944 $6,415 $7,332 $1,926 $9,863 $8,138 $7,321 $2,156 $2,938 $50,899 Total Assets $866 $3,944 $6,415 $7,332 $1,926 $9,863 $8,138 $7,321 $2,156 $2,938 $50,899 Liabilities: Forward currency contracts# $— $4,436 $770 $1,780 $325 $— $9,797 $— $— $— $17,108 Total Liabilities $— $4,436 $770 $1,780 $325 $— $9,797 $— $— $— $17,108 Total Financial and Derivative Net Assets $866 $(492) $5,645 $5,552 $1,601 $9,863 $(1,659) $7,321 $2,156 $2,938 $33,791 Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— $— Net amount $866 $(492) $5,645 $5,552 $1,601 $9,863 $(1,659) $7,321 $2,156 $2,938 $33,791 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2014
